Citation Nr: 1334797	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-31 1124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

4.  Entitlement to service connection for a skin disorder of both feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Sema Lederman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to February 1968 and from November 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran has claimed entitlement to service connection for PTSD, which was denied in the March 2009 rating decision.  The evidence or record shows that the Veteran has been diagnosed with acquired psychiatric disabilities other than PTSD.  A decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board has reframed the issues as shown on the title page of this decision.  Thus, the Board has now characterized the appeal as encompassing other diagnosed psychiatric disorders.

The issues of entitlement to an initial compensable rating for hearing loss and entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
 

FINDINGS OF FACT

1.  During the period on appeal, the Veteran has not had a diagnosis of PTSD that meets the DSM-IV criteria.

2.  Dermatophytosis of the feet is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§  1110, 5107  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2.  Dermatophytosis of the feet was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Here, prior to the initial rating decision in this matter, a May 2008 letter informed the Veteran of the evidence required to substantiate his service connection claims and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The May 2008 letter informed the Veteran of provisions regarding disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The evidence that has been associated with the claims file includes the Veteran's service treatment records and VA and private treatment records.  

VA provided the Veteran with examinations in January 2009 and April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2009 and April 2011 VA medical examinations considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran regarding his disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria necessary to establish service connection.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims.  The Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The decision below is fully favorable with respect to the claim for service connection for a skin disorder of the feet.    

Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions regarding this claim, such error was harmless in its application to adjudication of the matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis of Claims

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  PTSD and a skin condition of the feet, are not listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection for a skin disorder of both feet and PTSD. 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v.
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40 (1994); Gilbert, 1 Vet. App. at 57.
Service Connection for PTSD 

Establishing service connection for PTSD requires specific findings.  These are 
(1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2012).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association  (DSM-IV). Id.; see also 38 C.F.R. § 4.125(a) (2012).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements. Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852  (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's, which was filed after the revised regulation became effective.  75 Fed. Reg. 41092  (July 15, 2010) (codified at 38 C.F.R. § 3.304(f) ).

In this case, the Veteran asserts that he has PTSD as a result of stressors in service.  In statements in support of his claim, including an October 2008 written statement, the Veteran reported that he experienced daily mortar attacks when he was stationed aboard a ship in DaNang.  The Veteran also reported that he came under attack while on deployment.  At the Board hearing in November 2011, the Veteran testified that he was on a ship that was hit several times a week by incoming rockets.

In this case, the DD Form 214 reflects that the Veteran served in Vietnam.  The record does not show that the Veteran had combat service for the purposes of the controlling regulations. 

The Veteran's service treatment records do not reflect complaints or findings of PTSD.  

Post-service VA treatment records show treatment for acquired psychiatric disorders.  VA psychiatry treatment records dated in March 2008 reflects that the Veteran reported memories and nightmares about the Vietnam war.  He denied flashbacks but complained of extreme anxiety and panic attacks at times.  The March 2008 VA treatment reports reflect a psychiatric history of depression versus bipolar and psychotic disorder, not otherwise specified.  An Axis I diagnosis of PTSD was noted.  

The Board finds that the Axis I diagnosis of PTSD in March 2008 does not meet DSM-IV criteria.  In Cohen, the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.
The March 2008 VA treatment records do not actually discuss how the DSM-IV criteria for a PTSD diagnosis were met.  The diagnosis is based upon a general reference to symptoms without a specific discussion of the DSM-IV criteria.  Thus, the Board assigns minimal probative weight to this notation of a past psychiatric history and diagnosis of PTSD without any description of the DSM-IV criteria.  

In April 2011, the Veteran was afforded a VA examination for PTSD.  The VA examiner noted that the stressor events that the Veteran found traumatic included sniper fire in DaNang while constructing living quarters, visiting wounded soldiers at Marble Mountain Hospital during work as a driver ad witnessing blood being washed away at the entrance to the emergency room.

The VA examiner diagnosed bipolar I disorder.  The VA examiner noted that the Veteran reported a lifelong history of mood problems consistent with a major mood disorder.  It was noted that the Veteran was first diagnosed with bipolar disorder at age 15, prior to military service.  The VA examiner indicated that, although the Veteran reported distress in remembering military service and other feelings about it and may have been profoundly impacted by his experiences, he did not report symptoms consistent with the diagnosis of PTSD.  As the April 2011 VA examiner explained the reasons for his opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

The Board has considered the Veteran's assertions that he has PTSD related to 
in-service stressors.  The Veteran's statements alone are not sufficient to establish that he has a current diagnosis of PTSD that conforms to the DSM-IV criteria.  As a layperson, he is competent to describe symptoms, such as nightmares and panic attacks.  See Jandreau, 492 F.3d at 1377;  Barr, 21 Vet. App. at 303.  However, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Since the Veteran does not have special medical knowledge or experience, he is not competent to make a determination that he has a current diagnosis in accordance with DSM- IV criteria.  In this case, the weight of the medical evidence of record is against a finding of a current diagnosis of PTSD.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for a Skin Disorder of Both Feet

Service treatment records show that the Veteran complained of athlete's foot in November 1972.  In January 1973, the Veteran reported a rash on his legs.  He reported a recurring rash since 1966.  Physical examination showed a red, lichenified scaling rash.  A diagnosis of tinea cruris was noted.  An April 1973 entry noted a perennial rash.  Impression was fungal dermatitis.  

The Veteran testified at a Board hearing in November 2011.  The Veteran testified that he was treated for skin problems of his feet during service.  The Veteran stated that his feet were wet during the time he was in Vietnam.  The Veteran testified that he had ongoing foot problems from 1974 to 1998 and that he began going to the VA for treatment in 1998.  

VA medical records dated from 2008 onward show diagnoses and treatment of tinea and onychomycosis of the feet.  

A VA outpatient dermatology record dated in March 2008 reflects that the feet were cracked and peeling with thickened, discolored nails.  The Veteran was diagnosed with tinea and onychomycosis of  the feet.  

A VA dermatology clinic note dated in August 2009 reflects a diagnosis of tinea of one hand and two feet.  

The Veteran had a VA examination in January 2009.  The Veteran reported dermatophytosis of the feet, with date of onset in 1967.  He reported that he acquired a foot rash in 1967 while in Vietnam and had a foot rash since then.

On physical examination, the VA examiner noted objective evidence of chronic fungal infection of the toenails.  The VA examiner noted that there was no infection between the toes.  

The VA examiner diagnosed dermatophytosis of the feet.  The VA examiner noted that the Veteran stated that his feet were wet most of the time, and he developed a rash on his feet.  The VA examiner indicated that many veterans did develop this problem in warm wet conditions.  The VA examiner noted that the Veteran stated that this problem began in service and continued until now.  

Although the VA examiner ultimately indicated that a conclusion regarding the etiology could not be reached without resort to speculation, the VA examiner's comment that many veterans developed a rash in warm, wet conditions supports the claim, given the Veteran's reported history of developing a rash after having wet feet in service.

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Veteran is competent to identify the type of skin symptomatology that he has reported to have had since it's onset in service with symptoms since then.  Jandreau, supra.  The Board finds the Veteran credible regarding his skin symptoms during service and since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In light of the foregoing and resolving reasonable doubt in the Veteran's favor, service connection is warranted for a skin disorder of both feet.  38 U.S.C.A. 
§ 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Service connection for PTSD is denied.

Service connection for dermatophytosis of both feet is granted.


REMAND

Service Connection for an Acquired Psychiatric Disorder other than PTSD

The Board finds that further RO action on the issue of service connection for an acquired psychiatric disability other than PTSD is warranted.

Post-service VA and private treatment records reflect that the Veteran has multiple psychiatric diagnoses, including depression, bipolar disorder and psychotic disorder.  Treatment records show that the Veteran has also reported anxiety.  

A report of a VA examination dated in April 2011 reflects that a VA examiner opined that the Veteran's symptoms did not meet the criteria for PTSD and were more consistent with a diagnosis of bipolar-spectrum disorder.  The VA examiner rendered an Axis I diagnosis of Bipolar I disorder.  The VA examiner explained that, although the Veteran reported distress in remembering  his military service and other feelings about it, he did not report symptoms consistent with the diagnosis of posttraumatic stress disorder.  The VA examiner indicated that a general mental disorders evaluation is more appropriate for the Veteran.  The Veteran has not been afforded a VA examination for general mental disorders.  

As noted in the introduction, in Clemons, the Court held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  The Board finds that the claim should be remanded for a new VA examination to determine whether a current psychiatric disorder, other than PTSD, is etiologically related to service.  The AOJ should then consider whether any psychiatric disability other than PTSD warrants service connection. 

Initial Rating for Hearing Loss

At the Board hearing, the Veteran testified that his hearing has gotten worse since his last VA examination in 2009.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, based upon the Veteran's testimony of worsened hearing, a new VA examination is necessary.





VA treatment records

The Board notes that the most recent VA treatment records in the claims file are from June 2011.  On remand, the RO should make efforts to obtain any records of VA treatment from June 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records for the period from June 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. 38 U.S.C. § 5103A(b)(2)  (West 2002).

2.  Schedule the Veteran for a VA examination to determine if the Veteran suffers from an acquired psychiatric disorder, other than PTSD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  The VA examiner should diagnose any current acquired psychiatric disorder.  The VA examiner should state an opinion as to whether any current acquired psychiatric disorder at least as likely as not (50 percent or greater likelihood) had its onset in service, was aggravated during service or is otherwise related to service.  The VA examiner should provide a detailed rationale for any opinion offered.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

The examiner should provide findings in terms of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2012). The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, including specifically the effect of the Veteran's hearing loss on his employability and civilian occupation. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for a psychiatric disability and increased rating for bilateral hearing loss. If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


								
______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


